Citation Nr: 1713168	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  96-45 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee. 

2.  Entitlement to an increased rating for degenerative disc disease (DDD) of the lumbar spine on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims ensued following a November 1994 rating which denied service connection for the low back and left knee.  The Veteran timely appealed, and ultimately, service connection was granted for left knee degenerative changes (see rating decision in 2000) and for DDD of the lumbar spine (see rating decision in 1999). 

In a September 2014 decision, the Board denied increased ratings for the service connected left knee and lumbar spine disorders.  The Veteran appealed the September 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted the joint motion for partial remand (JMPR) filed by representatives for both parties, partially vacating the Board's decision to the extent that the decision denied an initial rating in excess of 10 percent for a left knee disability and entitlement to an increased rating for a lumbar spine disability on an extraschedular basis, and remanding those claims to the Board for further proceedings consistent with the joint motion.

In November 2015, the Board remanded the case for additional development.  The Board also remanded the issue regarding entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.  The RO granted SMC in an August 2016 rating action.  

The Board notes that in April 2016 the RO granted a separate rating for radiculopathy of the left lower extremity, assigning a 20 percent rating.  The Veteran filed a notice of disagreement (NOD) to the assigned 20 percent rating in July 2016.  However, the RO has since notified the Veteran via a November 2016 letter that it will sever service connection for that disability.  Since the issues of a higher rating for radiculopathy and the severance of that disability are intertwined and undergoing administrative process, the Board will not remand me the issue regarding a higher rating for radiculopathy of the left lower extremity.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999).  



FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected left knee disability is manifested by complaints of pain as well as decreased functional loss including during flare-ups; it is the equivalent of flexion limited to 15 degress.  

2.  As of the date of the August 27, 2003, VA examination, the evidence establishes that the Veteran's left knee osteoarthritis is characterized by severe instability during flare-ups.

3.  The record evidence shows that the Veteran's lumbar spine DDD has been productive of severe limitation of motion with neurological impairment, but does not present such an exceptional or unusual disability picture as to render impractical the application of the schedular criteria. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for left knee degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2016). 

2.  The criteria for a separate disability rating of 30 percent, for left knee instability have been met, as of August 27, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016); VAOPGCPREC 9-98.

3.  The criteria for entitlement to a higher disability rating for DDD of the lumbar spine on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-43 (2016); 38 C.F.R. § 4.71a, Diagnostic Codes 5285-95 (2002; effective Sept. 23, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374(Fed. Cir. 2009).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793(Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of the Veteran who is working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

Traumatic arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Pursuant to Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202(1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85(1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119(1999); Hart v. Mansfield, 21 Vet. App. 505(2007). 

Degenerative Changes of the Left Knee

The Veteran contends that he is entitled to a higher rating for his left knee disability based on his pain, including flare-ups.  The Veteran's left knee disability is evaluated as 10 percent disabling throughout the rating period. 

The diagnostic codes relevant to the knee disability are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98. 

In this case, the left knee disability has been evaluated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  As noted above, Diagnostic Code 5010 contemplates traumatic arthritis, and directs that the disability be rated as degenerative arthritis under Diagnostic Code 5003, also discussed above. 

Diagnostic Code 5260 contemplates impairment of the knee manifested by limitation of flexion.  Under Diagnostic Code 5260, where flexion is limited to 60, 45, 30, and 15 degrees, ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  

Background

Post service records reflect complaints in the left knee and leg and mild degenerative changes were reflected in the record from the mid-1990s.  For example, a private physician, N.I.A., M.D., diagnosed post-traumatic arthritis of the left knee joint as confirmed by X-rays in September 1994.  An August 1995 private report also diagnosed mild arthritis in the left knee.  It was also noted that his knees were "inherently stable." 

At a January 1996 VA examination, the Veteran exhibited full ROM in the left knee.  There was no evidence of swelling, deformity, lateral instability, although some crepitus was elicited.  He was diagnosed with a remote injury to the left knee that was mildly symptomatic. X-rays were negative. At his November 1996 VA examination, he complained of left knee pain that worsened with activity.  There was no evidence of swelling, deformity, subluxation, or instability, and ROM revealed flexion to 130 degrees.  The Veteran was diagnosed with mild post-traumatic patellofemoral chondromalacia secondary to his left thigh injury. 

At a December 1997 VA examination, the Veteran reported pain, weakness, and swelling of the left knee precipitated by prolonged walking and standing, and climbing stairs.  He denied using a knee brace but said that he had been fitted for a cane.  He denied limitation of motion.  Upon exam, the Veteran stood with normal alignment of the lower extremities and walked with an essentially normal gait.  He was able to walk on his tiptoes and heels with some pain.  No tenderness was observed and there was full ROM relative to the right.  He exhibited lateral ligamentous stability.  He was diagnosed with chondromalacia of the left patella with traumatic arthritis.  The examiner opined that, based on the X-ray and physical findings, the Veteran had very good strength and function in the left quadriceps muscle mass relative to the right. 

In an August 1999 report, T.E.S., M.D., diagnosed the Veteran with post-traumatic osteoarthritis of the left knee.  Exam showed a small effusion in the left knee with pain on passive flexion and extension.  X-rays revealed mild patellofemoral narrowing. 

At a February 2000 VA examination, the Veteran denied any heat, redness, or locking of his knee, though he reported fatigability, lack of endurance, and popping.  He also commented that he used a cane 75 percent of the time when the pain was severe.  He indicated that he used a scooter at work due to knee pain.  An examination revealed full extension with flexion to 90 degrees, and the ligaments were stable without any loosening.  Popping and crepitation were observed with ROM.  The examiner diagnosed post-traumatic arthritis of the left knee. 

At his January 2001 VA examination, the Veteran was unable to squat or duck walk due to bilateral knee pain, worse on the left.  Flexion was to 140 degrees and extension was to 0 degrees.  Good lateral ligamentous stability was observed and the Veteran was diagnosed with arthritis in the left knee.  A March 2003 X-ray revealed mild generative changes.  

An August 2003 VA examination showed left knee ROM to 110 degrees without pain on flexion.  It was noted that the Veteran did not appear to have a problem with stability.  He indicated that he only felt his left knee give way once or twice. 

A.A., M.D., reported in March 2006 that the Veteran's various problems, to include his left knee, caused work interference. 

Upon VA examination in September 2008, the knees showed slight swelling but no increased heat.  There was no valgus or varus positioning of the lower leg with the upper leg.  The left knee showed flexion to 120 degrees and extension to 0 degrees, both with pain at the end but not throughout the ROM.  In contrast, the right knee showed flexion to 106 degrees with pain at the end but not throughout the ROM and extension to 0 degrees, also with pain at the end.  There was 1+ retropatellar crepitus bilaterally with 4+ being maximum.  There was no evidence of collateral ligament, cruciate ligament, or meniscal pathology, although with McMurray's test, the knees were painful laterally.  There was a well-healed scar just above the left patella which was nontender.  The strength of each knee was decreased by at least 20% and with repetitive motion, it was further decreased.  The primary issue was pain with no change in ROM.  The Veteran was unable to do a deep knee bend. 

When examined by VA in March 2012, the Veteran reported intermittently worsening of the left knee.  There was swelling with constant pain that was augmented by his radiculopathy which he said could sometimes "bring [him] to the ground."  Left knee flexion was to 115 degrees with painful motion.  Extension was to 0 degrees with no objective evidence of painful motion.  His ROM in the left knee did not change with repetitive use testing.  There was some functional loss (less movement than normal, deformity, and disturbance of locomotion) noted.  Strength was 5/5 and Lachman's test and valgus/varus testing was normal.  There was no evidence or history of recurrent patellar subluxation.  It was noted by the examiner that the Veteran used crutches.  The examiner also opined that while the left knee would interfere with demanding work, it would not preclude sedentary employment. 

An examination for housebound status or permanent need for regular aid and attendance was conducted in April 2012.  The Veteran walked with an arthritic gait and used a cane on the right side.  On examination of the knees, there was noted bilateral valgus deformity with mild subluxation.  

At VA examination in March 2016, the Veteran reported his medical history.  His left knee symptoms included instability, swelling; and daily pain which increased on use.  He experienced flare ups 3-4 times a day.  On examination, the ROM of the left knee was 0-112 degrees.  There was noted pain on weight bearing with localized tenderness on palpation of the joint and patella.  The functional ability of the left knee was significantly limited with repeated use over a period of time caused by pain, fatigue and weakness.  There was no crepitus, loss of strength, muscle atrophy, or ankylosis.  Joint stability tests were negative.  There was a 6 degree valgus deformity of the left knee, which was considered a residual of the 1979 meniscectomy.  There was 3.5 x 0.5 centimeter (cm.) scar which was neither painful nor unstable.  The assistive devices included a brace, cane and walker.  The examiner noted that based on the findings; there was significant functional impairment that occurred on a daily basis with severe flare-ups.  He was unable to estimate the degree of additional impairment during flare-ups in terms of ROM.  There was no malunion of either the tibia or fibula.  A left knee replacement was recommended due to daily pain and subjective instability.  

Analysis

Evidence of flexion limited to 45 degrees or less is necessary in order to warrant a compensable disability rating for limitation of flexion of the knee.  38 C.F.R. § 4.71a Diagnostic Code 5260.  A compensable disability rating for limitation of extension of the knee is appropriate when extension more nearly approximates limitation to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A review of the Veteran's treatment and examination reports reveals that left knee extension has been full (zero degrees) throughout this entire appeal, and flexion has been limited by pain to no less than 90 degrees (see February 2000 VA examination report).  As such, a compensable disability rating is not demonstrated under either diagnostic code applicable to limitation of motion of the left knee.  Nevertheless, a 10 percent disability rating was assigned by the RO because the record contained radiographic evidence of degenerative arthritis and competent medical evidence of painful flexion of the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

However, in considering DeLuca, the Board observes that the current 10 percent rating for arthritis and limitation of motion under Diagnostic Codes 5260-5010 for the left knee disability does not contemplate the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  Although the VA examiner was unable to estimate the loss of motion, given the functional loss present on extensive use, as indicated above, the records show left knee flexion that was never measured below 110 with pain during active and passive ROM, or after repetitive motion with consideration of other functional limitation factors.  However, based upon consideration of the Veteran's report of flare-ups and his lay evidence over the course of the appeal, the Board finds his functional loss to be equivalent to flexion limited to 15 degrees.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

In addition to separate disability ratings for limitation of flexion and extension of the knee, VA law and regulations provide for the assignment of a separate disability rating for other impairment of the knee, as characterized by recurrent subluxation or lateral instability, under 38 C.F.R. § 4.71a  Diagnostic Code 5257.  A separate rating is warranted under this diagnostic code only when there is evidence of compensable limitation of motion (flexion or extension) or arthritis established by radiographic findings with evidence of painful motion.  VAOPGCPREC 23-97; VAOPGCPREC 9-98. 

The joint parties to the JMPR noted that the prior Board decision did not address the medical evidence reported at an August 27, 2003, the VA examination.  This clinical notation establishes that the Veteran is entitled to a separate disability rating for subluxation of the left knee as of August 27, 2003, the date of his VA examination.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board is of the opinion that the evidence of record supports a 30 percent disability rating under Diagnostic Code 5257 because the Veteran wears a brace and has provided subjective evidence regarding the severity of the instability/subluxation.  Although the VA examiner described the impairment as "mild" subluxation, this does not account for when the knee flares or is particularly weak.  Thus, it appears that his instability rises above the level of "slight" to more nearly approximate "severe" instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

However, the Board finds that a separate rating is not assignable prior to August 27, 2003; because this VA examination report is the first competent evidence indicating the Veteran's left knee osteoarthritis is characterized, in part, by recurrent subluxation.  See 38 C.F.R. § 3.400 (the effective date is generally the date of receipt of the claim or the date entitlement arose, whichever is later); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10(2007) (staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  Treatment records dated prior to August 27, 2003, including radiological studies, do not show any mention of problems with instability.  Thus, August 27, 2003 is first time that it is factually ascertainable that a separate instability rating is warranted.  

In considering the potential applicability of other diagnostic criteria pertaining to knee disabilities, there is no evidence of ankylosis to warrant a rating under Diagnostic Code 5256; and no evidence of impairment of the tibia and fibula to warrant a rating under Diagnostic Code 5262.  There is no evidence of locking of the left knee to warrant a rating under Diagnostic Code 5258.

The Board has also considered whether the Veteran is entitled to a separate rating under Diagnostic Code 5259 pertaining to removal of symptomatic semilunar cartilage.  Under that code, a 10 percent rating is the maximum evaluation permitted; therefore, a higher rating in excess of the Veteran's current 10 percent evaluation is not possible under this code.  The Board further finds that a separate rating under this same Diagnostic Code is also not warranted.  As noted above, pursuant to VAOPGCPREC 9-98, given that limitation of motion is a relevant consideration under Diagnostic Code 5259, the Board notes that to assign a separate 10 percent rating under this Diagnostic Code would compensate the Veteran for the same symptoms already considered under Diagnostic Code 5261 and would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  In other words, a separate rating under Diagnostic Code 5259 would be based, at least in part, on painful motion and such symptomatology is already contemplated in the Veteran's now 30 percent rating under Diagnostic Code 5260-5010 based on degenerative joint disease with limitation of motion.  The Veteran's complaints of pain, stiffness, and weakness have been considered with regard to whether a higher rating based on limitation of motion is warranted.  The Board finds that these symptoms are adequately considered in the currently assigned 30 percent disability evaluation for arthritis and separate 30 percent evaluation for instability.  



Extraschedular Ratings for Degenerative Changes of the Left Knee and Lumbar Spine Degenerative Disc Disease

Lumbar spine medical history

Reviewing the medical history regarding the low back, the STRs contain no complaints, treatment, or diagnoses of any back disorders.  At separation, the Veteran's spine was noted as "normal."  VA outpatient treatment records dated in September 1973 reflect that he reported back pain for 2 weeks without trauma.  No muscle tenderness or spasm was found.  He again complained of back pain in August 1990 and denied radiculopathy.  An August 1995 report from Orthopedic Associates noted mild tenderness over the Veteran's lumbar spine with motion.  A neurological examination was normal.  X-rays revealed minimal degenerative changes.  He was diagnosed with mild degenerative lumbar disc disease at L5-S1. 

At a January 1996 VA examination, no postural abnormalities, fixed deformities, or muscle spasms were found in the lumbar spine and the Veteran exhibited full range of motion with forward flexion to 90 degrees, backward flexion to 30 degrees, lateral flexion to 45 degrees bilaterally, and rotation to 80 degrees bilaterally.  Heel and toe walking were also within normal limits.  The Veteran was diagnosed with a remote injury to the lumbar spine with normal residuals.  A February 1996 X-ray revealed a normal lumbar spine aside from minimal hypertrophic spurring of lumbar vertebral bodies.  No fractures, bone destruction, bony defect, narrowing of intervertebral disc spaces, or other bone or joint abnormalities were seen.  At a November 1996 VA examination, the Veteran complained of low back pain radiculopathy to the left leg. 

A July 1999 rating decision granted service connection for arthritis of the back and assigned a 10 percent rating, effective August 12, 1994.

An August 1999 report from T.E.S., M.D., noted that the Veteran had back pain radiating to the left leg with associated numbness and tingling, suggesting radiculopathy. ROM was limited and X-rays showed disc space narrowing at L4-5 and L5-S1.  A diagnosis of post-traumatic osteoarthritis of the lumbar spine was offered.  A contemporaneous magnetic resonance imaging (MRI) test revealed degenerative disc changes at L1-2 and L4-5 with mild bulging, but without significant central spinal stenosis.  No significant nerve root compression was observed. 

VA examinations conducted in June 2000, January 2001, and August 2003 all reflect that the Veteran suffered from post-traumatic DDD of the lumbar spine.  In June 2000, he complained of back pain with flare-ups when he climbed steps, walked for prolonged periods, or mowed his yard.  He indicated that the flare-ups occurred approximately 10 days per year and required bed rest.  He denied using crutches, braces, a cane, or other assistive devices.  He was unable to lift, climb a ladder, or carry more than 30 pounds.  ROM revealed forward flexion with pain beginning at 60 degrees, though he could continue to 80 degrees.  Rotation was to 35 degrees bilaterally and lateral bending was to 15 degrees bilaterally.  He exhibited pain with all ranges of motion. 

In January 2001, palpable bilateral paravertebral spasm was seen with complaints of pain on attempted flexion beyond 60 degrees, extension beyond 10 degrees, or lateral bending to either side beyond 15 degrees.  In March 2003, it was noted that the Veteran's spine was not tender.  ROM revealed extension to 25 degrees without difficulty and to 70 degrees with pain.  Lateral bending was to 30 degrees bilaterally and rotation was to 30 degrees with some complaints of pain in the lumbar area.  The examiner indicated that the pain was subjective. 

An April 2002 MRI report noted that the Veteran had disc bulging at the L1-L2 level that caused mild impingement on the left neural foramina.  Thereafter, a March 2003 report of X-ray examination showed mild narrowing of the L1-L2 interspace with mild lumbar spondylosis. 

A.A., M.D., reported in March 2006 that the Veteran's various problems, to include his lower back, caused work interference. 

A private July 2006 nerve conduction study and electromyogram (EMG) report showed no evidence of lumbar radiculopathy. 

VA neurological examination in August 2006 showed clinical signs of a subtle chronic S1 radiculopathy on the left which was as likely as not related to the lumbosacral spine problem. 

When examined by VA in September 2008, the thoracic spine did not reveal muscle tenderness or spinous process tenderness.  The lumbar spine revealed no unusual tenderness about the paravertebral muscles, but there was slight tenderness of the vertebral spinous process in the lower lumbar spine. Flexion was to 55 degrees with extension to 25 degrees, with pain beginning at 20 degrees of flexion and at 10 degrees of extension.  Left lateral bending was to 20 degrees with right lateral bending to 28 degrees, which produced low back pain, but Lasegue's test could be completed to 45 degrees, creating severe low back pain.  On the left, straight leg raising was to 22 degrees before the development of pain and Lasegue's test could be completed to 60 degrees, also with low back pain.  Low back strength was estimated to be decreased by at least 20 percent, and with repetitive motion, the strength was further decreased, but the ROM was not adversely affected. 

VA neurological examination in September 2008 revealed deep tendon reflexes at the ankles to be 1 to 2/5 and were produced only with reinforcement.  They were equal one side over the other.  Sensory exam revealed a patchy but bilateral sensory change with sensation increased at mid-thigh, decreasing just below the knee and increasing again about the ankle.  These changes were bilateral, and the Veteran did not exhibit any additional sensory changes in the medial and lateral feet as might be expected with lumbar radiculopathy.  Because the Veteran had diabetes mellitus and now had suggestive symptoms of peripheral sensory neuropathy, an EMG of the lower extremities was to be conducted.  The Veteran, however, initially refused this study. 

Additional VA examination was conducted in August 2009.  Examination of the spine showed that there was tenderness in the paraspinous muscle of the lumbar spine with no evidence of spasm.  Forward flexion was 0 to 45 degrees with pain throughout. Extension was 0 to 15 degrees with pain throughout.  Bilateral lateral flexion was 0 to 15 degrees with pain throughout. Bilateral rotation was 0 to 30 degrees with pain throughout.  Repetition caused no change in the ROM.  Sensory exam indicated normal sensation to pain in the sacral segments.  There was hyperesthesia in the plantar aspect of both feet.  Motor exam indicated good tone and strength in the quadriceps and hamstrings, good tone and strength in dorsiflexion and plantar flexion of the feet.  There was good strength in the biceps and triceps bilaterally in the upper extremities, and grip extension of the wrist was strong with no atrophy.  Deep tendon reflexes were decreased at the knee and the ankle and at the elbow and the wrist. 

Private EMG study in September 2009 provided that there was no clear evidence on neurologic exam and electrodiagnostic testing of peripheral neuropathy. 

Upon VA examination in March 2012, it was noted that the Veteran had multilevel DDD and spondylosis in the lumbar spine.  He reported chronic back pain that shot through his back and down his left leg with numbness and tingling in the left leg.  Additionally, he had left lower extremity lateral cutaneous nerve of the right neuropathic pain that he described as "hitting" and "sharp" just over the left knee.  He reported flare-ups that impacted the function of the thoracolumbar spine. 

On ROM testing of the spine, forward flexion was to 85 degrees and painful motion began at that point.  Extension was to 30 degrees with no objective evidence of painful motion.  Right lateral flexion was to 25 degrees and left lateral flexion was to 20 degrees.  There was no objective evidence of painful motion.  Right lateral flexion was to 15 degrees and left lateral flexion was to 20 degrees, both without objective evidence of painful motion.  The examiner noted that the Veteran did not have additional limitation in ROM of the thoracolumbar spine with repetitive use testing.  There was, however, some functional loss and/or functional impairment of the spine as a result of less movement, pain on movement, and disturbance of locomotion.  There was no guarding of the thoracolumbar spine. 

While the Veteran had IVDS, the examiner noted that there had been no incapacitating episodes over the past 12 months as a result.  It was noted that the Veteran used a cane due to his low back and left knee problems.  His low back problems would prevent him from engaging in physically demanding work but would not interfere with sedentary employment. 

An examination for housebound status or permanent need for regular aid and attendance was conducted in April 2012.  On examination of the spine, there was noted muscle spasm of the upper trapezius and lumbar region, bilaterally.    

At VA examination in March 2016, the Veteran reported daily low back pain that radiated to the left leg.  He treated his back pain with OxyContin, morphine, meloxicam, and transcutaneous electrical nerve stimulator (TENS).  He used a cane, walker and back brace.  He could only walk or stand for a limited time before pain began.  Forward flexion was 0-65 degrees.  Extension, bilateral lateral flexion and bilateral rotation were 20 degrees.  There was no evidence of pain on weight bearing.  The ROM after repetitive testing was forward flexion to 60 degrees.  Extension, right lateral flexion, and right lateral rotation were to 20 degrees.  Left lateral flexion and left lateral rotation were to 15 degrees.  Strength testing was normal.  Right straight leg was positive.   

Diagnostic codes that pertain to lumbar spine DDD

The Veteran's low back disorder was initially evaluated under Diagnostic Code 5010 for arthritis.  As stated above, arthritis, due to trauma, substantiated by X-ray findings will be rated as degenerative arthritis and degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved. 

In August 2001, the Veteran's low back disorder was evaluated under 38 C.F.R. § 4.71a , Diagnostic Code 5293 and assigned a 40 percent disability rating.  Subsequently, substantive changes were made to the schedular criteria for evaluating IVDS under Diagnostic Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54345 -54349 (August 22, 2002).  Additional revisions were made to the evaluation criteria for disabilities of the spine, as well as re-numbering-effective on September 26, 2003-for purposes of updating the rating schedule with current medical terminology and unambiguous criteria to reflect medical advances since last reviewed.

Amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-00.  Each of these diagnostic criteria will be considered in turn, as appropriate. 

The prior version of Diagnostic Code 5293 provides a 10 percent evaluation for mild IVDS; a 20 percent evaluation for moderate IVDS with recurring attacks; a 40 percent evaluation for severe IVDS, featuring recurring attacks with intermittent relief; and a 60 percent evaluation for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, with little intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

Under the revised criteria, effective September 23, 2002, IVDS syndrome is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293, as amended by 67 Fed. Reg. 54345 -54349 (August 22, 2002). 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Id.  Note (1). When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic Diagnostic Code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic Diagnostic Code or codes. Id.  Note (2).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. Id.  Note (3). 

Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Codes 5237 through 5243 are now applicable to the spine.  Of particular interest in this instance is Diagnostic Code 5243 which now governs intervertebral disc syndrome.

Diagnostic Codes 5292 and 5295, as in effect prior to September 26, 2003, are also for consideration in the present case.  Under Diagnostic Code 5292, a 10 percent disability rating is warranted for slight limitation of motion of the lumbar spine; a 20 percent disability rating is provided for moderate limitation of motion of the lumbar spine; and a 40 percent disability rating is assigned for severe limitation of motion.  Under Diagnostic Code 5295, a 10 percent disability rating is assigned for lumbosacral strain with characteristic pain on motion.  A 20 percent disability rating is warranted for muscle spasms on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  A 40 percent disability rating is assigned for severe lumbosacral strain with listing of whole side to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a (2002). 

The current General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 30 percent is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  An evaluation of 40 percent is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  There are several notes set out after the diagnostic criteria, a summary of which is as follows.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Second, for purposes of VA compensation, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion. See Id., Note (2).

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  See Id., Note (3).

Fourth, each range of motion should be rounded to the nearest 5 degrees.  See Id. Note (4).

Fifth, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Id., Note (5).

Sixth, disabilities of the thoracolumbar and cervical spine segments are to be evaluated separately, except when there is unfavorable ankylosis of both segments.  See Id., Note (6).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003).

Additionally, the Board notes that Diagnostic Code 5243 now governs ratings of intervertebral disc syndrome; however the previous September 23, 2002 amendments to Diagnostic Code 5293 remain in effect.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016)). 

Laws and regulations that pertain to extraschedular consideration

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1).  This requires a three-set inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, is whether the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria, and if the criteria reasonably describe the symptoms and level of severity, the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, it must be determined if there exists and exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if the first two inquiries are met, then the case is referred to the appropriate VA official for consideration.  Id.

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) there are no other related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See Id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427(2009). 

38 C.F.R. §  3.321 (b)(1) fills in the gap left by 38 C.F.R. § 4.16 (b) which provides for an extraschedular TDIU rating when there is less than total unemployability but the collective impact of service-connected disorders is not adequately compensated under the Schedule for Rating Disabilities.  In other words, the compounding negative effects that one or more service-connected disorders may have upon other such disorders is such that the collective impact of all service-connected disorders could be greater than the sum of each individual service-connected disorders' impact or the impact as calculated by combining the service-connected disorders under 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F.3d 1362(Fed. Cir. 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248(2013). 

However, in Yancy v. McDonald, 27 Vet. App. 484(2016) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362(Fed.Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal. 

Consequently, in this case the only service-connected disorders which may either individually or cumulatively be considered are the service-connected disorders of the Veteran's left knee and lumbar spine.  

The holding in Jones v. Shinseki, 26 Vet. App. 56, 63(2012) was that consideration of improvement in disability due to medication is precluded when not provided for in applicable schedular rating criteria.  However, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration. 

Analysis

The Veteran is rated 40 percent disabled for lumbar spine degenerative disc/joint disease from June 8, 2000, and 10 percent disabled for left knee traumatic arthritis from August 12, 1994.  Additional service-connected disabilities include post traumatic stress disorder (PTSD) rated 30 percent disabling since March 10, 1995; Type II diabetes mellitus rated 10 percent disabling from March 12, 2003, and 20 percent disabling from January 7, 2008; left sciatic radiculopathy associated with lumbar spine degenerative disc and joint disease rated 20 percent disabling from March 31, 2016; left anterior thigh shrapnel wound with involvement of Muscle Group XIV rated 10 percent disabling from May 12, 1971; left femoral nerve impairment, rated 10 percent disabling from August 12, 1994, sinusitis rated 0 percent disabling from August 12, 1994. The Veteran's combined disability rating has been 70 percent from June 8, 2000, and 80 percent since January 7, 2008. Entitlement to individual unemployability (IU) has been established since August 23, 2003.  This decision establishes higher ratings for the Veteran's left knee disability.  

In May 2015, the Court, partially vacated that portion of the Board's decision that denied an initial rating in excess of 10 percent for a left knee disability and entitlement to an increased rating for a lumbar spine disability on an extraschedular basis.  In part, the Court determined that the Board should make a decision as to whether the combined effect of the service connected knee and back disabilities warrant referral for extraschedular consideration. 

In November 2015, the Board remanded the issue of entitlement to an extraschedular rating for lumbar spine DDD for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.

In October 2016, the Appeals Management Center issued a memorandum finding that entitlement to an extraschedular evaluation was not warranted for the left knee and lumbar spine disabilities to include consideration of the combined effects of disabilities.  In providing her conclusion the Director of Compensation Service stated:

Unlike Johnson, in this case the Veteran has a total IU rating since August 23, 2003, the date when the Veteran was last employed.  According to the November 2003 rating decision, this rating under 38 CFR 4.16(a) includes consideration of the collective effects of his back and left knee disabilities which fall outside of the rating schedule.  So, assigning another extra-schedular rating for the same manifestations under 38 CFR 3.321(b)(1) would be more than gap filling, it would be pyramiding under 38 CFR 4.14.  A review of the record does not show any disability manifestations that fall outside of what has already been considered in assigning either the schedular ratings for the lumbar spine and left knee, or the extra-schedular IU rating under 38 CFR 4.16(a) since August 23, 2003.  Moreover, while the disability has progressively worsened over time there is no evidence that an extra-schedular rating was warranted for the initial portion of the appeal period, prior to August 23, 2003. 

As noted above, extra-schedular evaluations are assigned in cases where an exceptional or unusual disability picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of regular rating schedular standards impractical.  Bearing in mind the schedular and IU ratings already assigned, no unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical.  Even when considering the combined effects of disability, the evidentiary record does not demonstrate that the symptomatology consistently associated with the service-connected disabilities is not wholly contemplated by the criteria utilized to assign the current 40 percent for lumbar spine, 10 percent for left knee, and IU ratings already in effect.  Entitlement to an increased evaluation on an extra-schedular basis for the Veteran's lumbar spine degenerative disc disease and arthritis, and left knee traumatic arthritis is not established. 

Because the Director of Compensation Service determined that an extraschedular evaluation was not warranted, the Board now has jurisdiction to decide the question of entitlement to an extraschedular rating the merits.  See Kuppamala v. McDonald, 27 Vet. App. 447(2015); Anderson v. Shinseki, 22 Vet. App. 423, 427-8(2009).  The Board notes that it does so while placing no weight on the findings of the Director of Compensation Service, as that is a non-binding administrative determination and does not constitute medical evidence.  See Wages v. McDonald, 27 Vet. App. 233, 239(2015).

The Veteran's representative argues, in essence, that the Director of Compensation Service did not take into consideration the collective impact of the Veteran's left knee and low back disability.  However, the Director clearly addressed the collective impact of these service connected disabilities in her opening statement and throughout her statements.  He noted that the Veteran has been granted a TDIU on an extraschedular basis, and that he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  He listed the pertinent medical history and his current clinical manifestations and based on the evidence, he was unable to determine what manifestations of the service connected disabilities that were not contemplated by the regulations cited above. 

In this case, turning to the first step of the Thun extraschedular analysis, the Board also finds that all the symptomatology and impairment caused by the Veteran's lumbar spine and left knee disabilities including collectively, is specifically contemplated by the schedular rating criteria, and no extraschedular consideration is required.  

By regulation, the rating assigned for the service-connected musculoskeletal disorders, including spinal and knee disorders, must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function. 

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation. 

The Veteran's left knee and low back disabilities have been manifested by painful motion, impaired gait, and limitation of motion due to pain, and during flare-ups.  Here, the Veteran's left knee disability is separately rated as degenerative joint disease for arthritis and instability (under Diagnostic Codes 5010-5260 and 5257).  Significantly, all of his symptomatology, including the complaints of instability, pain, stiffness, weakness, incoordination, swelling, as well as the documented limitation of motion, subluxation and effusion, has been considered by the Board finding that his left knee disability more nearly approximated the criteria for the schedular rating of 30 percent, and granting a separate 30 percent rating under Diagnostic Code 5257 for mild subluxation.  

Throughout the appeal, as shown by VA treatment records, VA examination reports, private treatment records, and lay statements, the Veteran reported symptoms that the Board attributes to his left knee and low back disabilities as provided under the schedular rating criteria, both separately and collectively. 

There are neurologic manifestations in the left lower extremity.  The schedular criteria for rating the neurologic, sensory and motor, manifestations in the lower extremities take into account numerous factors.  Further, the schedular criteria for rating the thoracolumbar spinal disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592(1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07(1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4(2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36(2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161(2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments). 

All the symptomatology and functional impairment described above result from the left knee and spinal dysfunction which includes imitation motion of the spinal segments, as well as pain, stiffness, and all the symptoms described by the Veteran are contemplated in the schedular ratings assigned under the General Rating Schedule either directly as limitation of motion or muscle spasm or tenderness or antalgic gait, or indirectly as orthopedic factors that limit motion and function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. at 206-07. 

The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine.  38 C.F.R. § 4.71a, Plate V.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

To the extent that the activities which the Veteran reports as being impaired by the left knee and back disabilities in concert, e.g., prolonged standing, sitting, walking, bending, disturbance of locomotion, such specific measure of motion is explicitly part of the schedular rating criteria which encompasses motion in flexion, the combined ranges of motion in all planes, as well as the absence of motion, via ankylosis.  These difficulties are the cardinal signs and symptoms of functional loss.  

The Board finds that none of the signs or symptoms described shown in the record rendered the schedular criteria inadequate.  In addition, the Board notes that a review of the record does not reveal any evidence establishing anything unique or unusual about the symptoms of the service-connected disabilities.  Rather, with this decision, the Board finds that the Veteran is adequately compensated via the ratings schedule.

Although it is true that the schedular rating criteria do not always address the symptoms specifically described by a veteran, this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."   In this case, neither the Veteran nor his representative has pointed to any symptoms that collectively or in concert with his knee and back disabilities that are not considered by the rating schedule.   

As to the contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321 (a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision). 

Similarly, the effect of the service-connected spinal disability with respect to radiculopathies of all of the Veteran's extremities, the combined effect of certain disabilities may result in greater disability and therefore require greater compensation.  See Jones v. Shinseki, 26 Vet. App. 56, 63(2012).  See, e.g., 38 C.F.R. § 4.26, Bilateral Factor ("When a partial disability results from disease of injury of both arms, or both legs, or paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  The bilateral factor will be applied to such bilateral disabilities before other combinations are carried out and the rating for such disabilities including the bilateral factor in this section will be treated as 1 disability for the purpose of arranging in order of severity and for all further combinations.").

Moreover, statutes and VA's implementing regulations provide additional compensation for certain effects of service-connected disabilities, or in some instances the combined effect of more than one service-connected disability.  Under 38 U.S.C.A. § 1114 (k)-(s), a veteran is entitled to SMC, in addition to the compensation payable under the VA rating schedule.  Here, the Veteran is in receipt of SMC stemming from the service-connected lumbar DDD.  See also 38 CFR 3.350. 

Thus, threshold determination under Thun, whether the evidence presents "such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate" was not met.  Thun v. Peake, 22 Vet. App. 111, 115(2008). 

Therefore, the Board finds that the record does not reflect that the disabilities of the lumbar spine and left knee are either individually or collectively so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis. 





ORDER

An initial rating of 30 percent for service-connected degenerative changes of the left knee is granted.

A separate 30 percent disability rating is granted as of August 27, 2003, for left knee instability. 

Entitlement to an increased rating for DDD of the lumbar spine on an extraschedular basis, is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


